I cannot agree with the majority in this case. There is no doubt testator intended to devise his whole estate, but it seems to me clear that he made no disposition of his war risk insurance. The explanation of this is given by himself — because he believed that at his death the insurance would "revert to my son George according to rulings of U.S. Government." I cannot imagine any language which would show more conclusively testator's belief that at his death the insurance must go to George. This obviously was the thought of testator and, because he was mistaken in this, he definitely did not bequeath the insurance. It did not pass under his will. As to it he died intestate, and it should now be distributed to his children under the intestate laws.
Smith's Petition, 291 Pa. 129, is, in my opinion, no authority for the position taken in the majority opinion. In that case the testatrix, in her will, provided, "The remainder of my estate to be equally divided between [my four children]. My children are to have share and share alike as long as they live and in case of their death their share is to revert to their children." We there held that the testatrix, by this language, intended her children to have a life estate in her property, with remainders to her grandchildren; that at the expiration of the life estates the property was to "go to" her grandchildren. There can be no question that decision was correct. The use of the word "revert" clearly meant "go to," although it has no such meaning in any dictionary. We were interpreting the intention of the testatrix; that was clear, and we gave effect to it. The word "revert" as used here may be given the same meaning, but that does not change the conviction of the testator that the insurance went to George because of rulings of the U.S. *Page 549 
Government. The testator certainly believed he was helpless to direct the distribution of this insurance, and he was careful to explain why, perhaps to show his other children the reason for the unequal distribution. Of course he intended to devise his whole estate, everything of which he could dispose, but not such property as this insurance, over which he thought he had no control.
I would say testator died intestate as to the insurance, and allow his children to share equally in its distribution. The decree of the court below should be reversed.
Mr. Justice MAXEY joins in this dissent.